DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A: Fig. 2A
Species B: Fig. 2B-3A  
Species C: Fig. 3B-4  
Species D: Fig. 5  
Species E: Fig. 6  
Species F: Fig. 7 	
3.	The species are independent or distinct because the configuration of the wireless power transfer in-band communication vary among the species and are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
	In this case, species A is an embodiment, shows a wireless charging system 200, according to an embodiment of the present invention. Wireless charging system includes wireless power transmitter 202 and wireless power receiver 204 (see applicant’s specification paragraph [0026]),
 	Species B is a different embodiment, disclosing a portion of the wireless power receiver of FIG. 2A, and associated waveforms (see applicant’s specification paragraph [0013] and [0037]-[0038]); 	
Curve 404 associated with synchronous rectification with no delay applied (curve 304) (see applicant’s specification paragraph [0038]-[0039]); 	
Species D is a different embodiment, disclosing waveforms associated with wireless power receiver, in which data may be encoded by using, e.g., two different delays t.sub.d1 and t.sub.d3, in the same direction (see applicant’s specification paragraph [0043]); 	
	Species E is a different embodiment, disclosing waveforms associated with wireless power receiver, in which the time between inflections may be used to encode information (e.g., by modulating the delay t.sub.d of the switching of synchronous rectifier 216 with respect to the zero-crossing) (see applicant’s specification paragraph [0045]); 	
	Species F is a different embodiment, disclosing waveforms associated with wireless power receiver, in which inflections in the transmitter current I.sub.TX may be introduced when receiver current I.sub.RX is high, such as at or near the peak current of current I.sub.RX (e.g., such as 70% of the peak or higher)    (see applicant’s specification paragraph [0049]); 	
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. No claims appear to be generic.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836